ORDER
The Disciplinary Review Board having filed a revised report with the Court on July 26, 1995, recommending that EDWARD M. FINK of EDISON, who was admitted to the bar of this State in 1970, be suspended from the practice of law for a period of six months for failure to witness a signature on a power of'attorney, taking a false jurat, failure to include required information on real estate closing documents, and making a false statement to a prosecutor regarding the closing documents in violation of RPC 1.1, RPC 4.1 and RPC 8.4;-
And the Disciplinary Review Board further recommending that prior to reinstatement to practice respondent be required to demonstrate successful completion of the Professional Responsibility component of the Skills Training Course offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that the Order of the Court in this matter dated July 10, 1995, is vacated; and it is further
It is ORDERED that EDWARD M. FINK be suspended from the practice of law for a period of six months, effective August 1, 1995, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent demonstrate successful completion of the Professional Responsibility component of the ICLE Skills Training Course; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*232ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.